DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Bruno Polito on December 1, 2021.

The application has been amended as follows:

In the Title:

FLEXIBLE DISPLAY WITH PROTECTOR ALONG SIDE SURFACE

In the Claims:

Claim 6 (Currently Amended).
 the protrusion that extends in the rolling direction and protrudes in [[a]] the direction intersecting with the rolling direction, and the second protection part has [[a]] the groove that extends in the rolling direction and allows the protrusion to be fitted thereinto.

Claim 7 (Currently Amended).
The display according to claim 4, wherein the second protection part has [[a]] the protrusion that extends in the rolling direction and protrudes in [[a]] the direction intersecting with the rolling direction, and the first protection part has [[a]] the groove that extends in the rolling direction and allows the protrusion to be fitted thereinto.

Claim 11 (Currently Amended).
The display according to claim 5, wherein the metal layer exerts rigidity in an extending direction of the protector when under energization.

Claim 13 (Currently Amended).
The display according to claim 5, wherein when the energization controller does not energize the metal layer, the display is in a soft state.


Specification
Attorney authorized Examiner’s amendment to the title on December 1, 2021. The objections to Specification in the previous Office Action filed on October 1, 2021 are hereby withdrawn.
Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 4, in particular, one of the first protection part and the second protection part has a protrusion that extends in the rolling direction and protrudes in a direction intersecting with the rolling direction, and another of the first protection part and the second protection part has a groove that extends in the rolling direction and allows the protrusion to be fitted thereinto. Therefore, claim 4 is allowable. Accordingly, claims 2-3 and 6-9 are allowable as they depend upon claim 4.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 5, in particular, the metal layer includes biometal fiber, and the display further comprises an energization controller that energizes the metal layer when the display section is in an unrolled state and that does not energize the metal layer when the display section is in a rolled state. Therefore, claim 5 is allowable. Accordingly, claims 10-13 are allowable as they depend upon claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/           Examiner, Art Unit 2892